DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	Claims 1-21 are pending upon entry of amendment filed on 10/12/22

3.          Upon further consideration, the restriction requirement mailed on 9/6/22 has been withdrawn.

4.           Applicants' IDS filed on 5/19/20 and 11/13/20 have been considered.   The copies of non-patent literature and foreign patent are found in US 15/421,604.

5.          The oath filed on 5/18/20 has been entered.

6.         The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of forming a delivering agent and locating the delivery agent, but  does not reasonably provide enablement for more (claims 6-7 further specifying treatment in vivo).  

The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 

The specification does not enable one of skill in the art to practice the invention as claimed without undue experimentation. Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed.Cir.1988)). The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, the lack of sufficient working examples, the unpredictability in the art and the amount of experimentation required to enable one of the skilled in the art to practice the claimed invention.

There is insufficient guidance in the specification as filed as to how the skilled artisan would make and use that are used in treatment of degraded elastase.

Examples 1 and 6 show the method with PLGA nanoparticles with elastin antibodies but no other exemplary biologically active agent and anchoring agent readable upon the claimed method.  As disclosed in the U.S. Pat. 7,252,834 (col. 4, IDS reference), the claimed elastin binding polypeptide reads on elastase, the elastase degrades elastin as well as matrix metalloproteinase (MMP). 

The claims of the instant application are not limited to delivery of the elastic fiber stabilizing agent and currently readable upon any biologically active agent with nanoparticles and the anchoring agent binds to degraded elastic fiber. As disclosed in the ‘834 patent above, the biologically active agent and the anchoring agent may work mutually exclusive.
To summarize, reasonable correlation must exist between the scope of the claims and scope of the enablement set forth. In view or the quantity of experimentation necessary, the limited working example, the unpredictability of the art, the lack of sufficient guidance in the specification, and the breath of the claims, it would take undue trials and errors to practice the claimed invention.

9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

11.	Claims 1-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Pub. 2009/0214654 (IIDS reference) in view of Colburn et al. (Clinical Rheumatology, 1992, vol. 11, no.2, pp. 206-210, IDS reference) and Wei et al. (Int Arch Allergy Immunology, 1998, vol. 115, p. 33-41, IDS reference). 

The ‘654 publication teaches methods of forming delivery vehicles for therapeutic compositions comprising  PLGA nanoparticles loaded with pentagalloyl glucose (PGG) ([0056-0066], prophetic examples 3-4).  The size of nanoparticles are not more than 250nm ([0061]).  Some collagen stabilizing agent binds degraded elastic fibers including collagen, it meets the limitations of claim 12. 

Given that the delivery vehicles of the ‘654 publication are suitable for controlled release and the drug is released by diffusion or based on the temperature ([0056-0058]), it reads on locating step of claim 1 and meets the claimed limitation.  Given that the PLGA polymers are biodegradable ([0059]), identical to the disclosed nanoparticle polymers of the example in the instant application, claims 2-5 is included in this rejection.

Further, various elastin stabilizing agents read on enzyme inhibitors and agents that induce formulation of crosslinking tropoelastin are disclosed ([0004-0006]) and claims 15-16 are included in this rejection.  The ‘654 publication teaches that the delivery vehicle either encapsulates or embeds drugs of interest ([0050-0053]).

The ‘654 publication teaches that the degradation of elastin occurs over age as one fails to revitalize elastin promptly.   The degradation of elastin results in the release of soluble elastin peptides that are active in protease upregulation.  The extreme bioactivity of elastin underscores that clinical significance of elastin degradation within elastin degradation and the subsequent need to protect elastin degeneration ([0042]).
 
The disclosure of the ‘654 publication does not teach use of elastin antibody for anchoring agent as in claim 1of the instant application.  

Colburn et al. teach antibodies to native elastin (tropoelastin) is indication of elastin production while antibodies to alpha elastin are indicative of elastin degradation (discussion, p. 208).  Further, the high tropoelastin antibody is observed during the ages of peak tropoelastin and the individuals with connective disease demonstrate low tropoelastin antibody (p. 208).  As such, the tropoelastin antibody works as elastin stabilizer which improve elastin production. 

Claims 12-15 are included in this rejection as the Wei reference teaches how to raise polyclonal and monoclonal antibody from the elastin polypeptide fragments using the epitopes of interest.  Given that the claimed and prior antibodies are identical, the prior art antibody is expected to be thiolating.

Wei et al. teach how to raise polyclonal and monoclonal antibodies that bind elastin and the crossreactivities of the antibodies (p. 33).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to add or crosslink elastin antibody to the compositions to treat elastin degradation as taught by the ‘654 publication using the known method of making elastin antibody taught by the Wei reference.

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the addition of elastin antibody improves production of elastin that is necessary to treat elastin degradation.  It is prima facie obvious to combine two compositions each of which is taught by prior art to be useful for same purpose in order to form third composition that is to be used for very same purpose; idea of combining them flows logically from their having been individually taught in prior art. In re Kerkhovan, 205 USPQ 1069, CCPA 1980. See MPEP 2144.06

From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of the ordinary in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

13.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

14.	Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Pat 10,688,061.

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘061 patent recites formation of drug delivery agent and administering the agent (e.g. locating) to raise antibody.  The claims of the ‘061 patent recite locating (e.g. administering) in claim 12 and formatting of the drug complex by mixing biodegradable polymer particle, biologically active component and attaching anchoring agents crosslinking elastin. 

15.          No claims are allowable. 

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner
Technology Center 1600
November 16, 2022 

/YUNSOO KIM/Primary Examiner, Art Unit 1644